DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 01/12/2021.
Applicant’s amendments filed 01/12/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1 and 6; and the addition of new dependent claims 23 and 24.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “the first portion of the first buffer layer directly contacts the upper surface of the metal layer”, and it is unclear which particular “the first portion of the first buffer layer” applicant is referring to because claim 1 requires “a first buffer layer including a first portion not overlapping an upper surface second portion of the first buffer layer”.
Claims 23 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 23 recites “the first portion of the first buffer layer directly contacts the upper surface of the metal layer”, however, claim 1 (upon which claim 23 depends) recites “a first buffer layer including a first portion not overlapping an upper surface of the metal layer”. Thus, claim 23 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0131377 to Kwon et al. (hereinafter Kwon) in view of Lin et al. (US Patent No. 6,555,424, hereinafter Lin).
With respect to claim 1, Kwon discloses a display device (Kwon, Figs.1, 2, ¶0002, ¶0031-¶0077), comprising:
       a substrate (110/710/700) (Kwon, Figs. 1, 2, ¶0046, ¶0049, ¶0084-¶0085);
       a metal layer (670, a shielding layer comprised of a metal) (Kwon, Figs. 1, 2, ¶0043, ¶0053-¶0054) on the substrate (110);

a first buffer layer (121) (Kwon, Figs. 1, 2, ¶0055) including a first portion (on sidewalls of the shielding layer 670) not overlapping an upper surface of the metal layer  (670) and a second portion overlapping the upper surface of the metal layer (670), and
a second buffer layer (125, comprised of SiO2) (Kwon, Figs. 1, 2, ¶0055) disposed on the first portion of the first buffer layer (121);
       an active pattern (210) (Kwon, Figs. 1, 2, ¶0059-¶0061) on the planarized upper surface of at least one of the first and second buffer layers (121/125), the active pattern (210) overlapping the metal layer (670);
       a gate insulation layer (220) (Kwon, Figs. 1, 2, ¶0059, ¶0062) on the active pattern (210);
       a gate electrode (230) (Kwon, Figs. 1, 2, ¶0059, ¶0063) on the gate insulation layer (220), the gate electrode (230) overlapping the active pattern (210); and
       an organic light emitting diode (E) (Kwon, Figs. 1, 2, ¶0070-¶0073) on the gate electrode (230).
Further, Kwon does not specifically disclose that a top surface of the second portion protruding upward from the first portion, and a second buffer layer not disposed on and over the top surface of the second portion of the first buffer layer. However, Lin teaches forming a thin film transistor (Lin, Figs. 3i, 4, 5c, Col. 1, lines 10-13, lines 40-55; Col. 5, lines 50-67; Col. 6, lines 1-67; Col. 7, lines 1-52) having a reduced off-state leakage current and enhanced driving force; specifically, thin film transistor comprises a metal layer (31) (Lin, Figs. 3i, 4, 5c, Col. 5, lines 53-60) on a substrate (30); a buffer layer (32/33) (Lin, Figs. 3i, 4, 5c, Col. 5, lines 61-67; Col. 6, lines 1-9) covering the metal layer (31) and being on the substrate (30), the buffer layer (32/33) having a planarized upper surface, and including: a first buffer layer (32) including a first portion (e.g., on sidewalls of the metal layer 31) not overlapping an upper surface of the metal layer (31) and a second portion overlapping the upper surface of the metal layer, a top surface of the second portion protruding upward from the first portion, and a second buffer layer (33) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Kwon by forming a thin film transistor on a substrate including the metal layer covered with the buffer layer as taught by Lin, wherein the planarized buffer layer includes a first buffer layer with the second portion on the metal layer and a second buffer layer not disposed on and over the top surface of the second portion of the first buffer layer to have a buffer layer including a top surface of the second portion protruding upward from the first portion, and a second buffer layer not disposed on and over the top surface of the second portion of the first buffer layer in order to provide improved thin film transistor having a reduced off-state leakage current and enhanced driving force (Lin, Col. 1, lines 10-13, lines 40-55; Col. 5, lines 50-67; Col. 7, lines 7-14; lines 44-52).
Regarding claim 5, Kwon in view of Lin discloses the display device as claimed in claim 1. Further, Kwon discloses the display device, wherein the second buffer layer (125, comprised of SiO2) (Kwon, Figs. 1, 2, ¶0055) includes silicon oxide (e.g., SiO2).
Regarding claim 6, Kwon in view of Lin discloses the display device as claimed in claim 1. Further, Kwon discloses the display device, wherein at least one of the first and second buffer layers (121/125) (Kwon, Figs. 1, 2, ¶0055-¶0056) further includes an etch-stop layer (123, comprised of SiNx and interpreted as an etch stop layer) between the first portion of the first buffer layer (121) and the second buffer layer (125) and between the second portion of the first buffer layer (121) and the active pattern (210).
Regarding claim 7, Kwon in view of Lin discloses the display device as claimed in claim 6. Further, Kwon discloses the display device, wherein the etch-stop layer (123) (Kwon, Figs. 1, 2, ¶0055) includes silicon nitride (SiNx).
Regarding claim 23, Kwon in view of Lin discloses the display device as claimed in claim 1. Further, Kwon discloses the display device, wherein 
Regarding claim 24, Kwon in view of Lin discloses the display device as claimed in claim 23. Further, Kwon does not specifically disclose the display device, wherein the top surface of the second portion protrudes upward so as to pass a plane defined by a bottom surface of the second buffer layer. However, Lin teaches forming a first buffer layer (32) (Lin, Figs. 3i, 4, 5c, Col. 5, lines 61-67; Col. 6, lines 1-67; Col. 7, lines 1-52) including a second portion overlapping the metal layer (31), wherein the top surface of the second portion of the first buffer layer (32) protrudes upward so as to pass a plane defined by a bottom surface of the second buffer layer (33).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Kwon/Lin by forming the planarized buffer layer including a first buffer layer with the second portion on the metal layer and a second buffer layer as taught by Lin to have the buffer layer, wherein the top surface of the second portion protrudes upward so as to pass a plane defined by a bottom surface of the second buffer layer in order to provide improved thin film transistor having a reduced off-state leakage current and enhanced driving force (Lin, Col. 1, lines 10-13, lines 40-55; Col. 5, lines 50-67; Col. 7, lines 7-14; lines 44-52).
Claims 1, 5-7, 9-11, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0189723 to Kim et al. (hereinafter Kim) in view of Lin (US Patent No. 6,555,424).
With respect to claim 1, Kim discloses a display device (Kim, Figs.1, 5A-5B, 7, 8A-8C, ¶0002, ¶0023-¶0045, ¶0061-¶0082, ¶0090-¶0117), comprising:
       a substrate (101) (Kim, Figs. 7, 8A-8C, ¶0025, ¶0092);
       a metal layer (178) (Kim, Figs. 7, 8A-8C, ¶0064, ¶0093) on the substrate (101);
       a buffer layer (116/118/122) (Kim, Figs. 7, 8A-8C, ¶0051-¶0052, ¶0096) covering the metal layer (178) and being on the substrate (101), the buffer layer (116/118/122) having a planarized upper surface, and including:
a first buffer layer (116) (Kim, Figs. 7, 8A-8C, ¶0096) including a first portion not overlapping an upper surface of the metal layer  (178) and a second portion overlapping the upper surface of the metal layer (178), a top surface of the second portion protruding upward from the first portion, and

       an active pattern (104) (Kim, Figs. 7, 8A-8C, ¶0053-¶0056, ¶0096) on the planarized upper surface of at least one of the first and second buffer layers (116/118/122), the active pattern (104) overlapping the metal layer (178);
       a gate insulation layer (146) (Kim, Figs. 7, 8A-8C, ¶0055) on the active pattern (104);
       a gate electrode (102) (Kim, Figs. 7, 8A-8C, ¶0055) on the gate insulation layer (146), the gate electrode (102) overlapping the active pattern (104); and
       an organic light emitting diode (130) (Kim, Figs. 7, 8A-8C, ¶0035, ¶0076-¶0082, ¶0113-¶0115) on the gate electrode (102).
Further, Kim does not specifically disclose that a second buffer layer not disposed on and over the top surface of the second portion of the first buffer layer. However, Lin teaches forming a thin film transistor (Lin, Figs. 3i, 4, 5c, Col. 1, lines 10-13, lines 40-55; Col. 5, lines 50-67; Col. 6, lines 1-67; Col. 7, lines 1-52) having a reduced off-state leakage current and enhanced driving force; specifically, thin film transistor comprises a metal layer (31) (Lin, Figs. 3i, 4, 5c, Col. 5, lines 53-60) on a substrate (30); a buffer layer (32/33) (Lin, Figs. 3i, 4, 5c, Col. 5, lines 61-67; Col. 6, lines 1-9) covering the metal layer (31) and being on the substrate (30), the buffer layer (32/33) having a planarized upper surface, and including: a first buffer layer (32) including a first portion (e.g., on sidewalls of the metal layer 31) not overlapping an upper surface of the metal layer (31) and a second portion overlapping the upper surface of the metal layer, a top surface of the second portion protruding upward from the first portion, and a second buffer layer (33) disposed on the first portion of the first buffer layer (32) and not disposed on and over the top surface of the second portion of the first buffer layer; an active pattern (e.g., 38a/34/38b) (Lin, Fig. 3i, Col. 6, lines 10-15; lines 51-55) on the planarized upper surface of at least one of the first and second buffer layers (32/33).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Kim by forming a thin film transistor on a substrate including the metal layer covered with the buffer layer as taught by Lin, wherein the planarized buffer layer includes a first buffer layer with the second portion on the metal layer and a second buffer layer not disposed on 
Regarding claim 5, Kim in view of Lin discloses the display device as claimed in claim 1. Further, Kim discloses the display device, wherein the second buffer layer (122) (Kim, Figs. 7, 8A-8C, ¶0052, ¶0057) includes silicon oxide (e.g., SiOx).
Regarding claim 6, Kim in view of Lin discloses the display device as claimed in claim 1. Further, Kim discloses the display device, wherein at least one of the first and second the buffer layers (116/118/122) (Kim, Figs. 7, 8A-8C, ¶0051-¶0052, ¶0057, ¶0096) further includes an etch-stop layer (118, the etching for the source/drain contact holes is performed through the insulation layer 118 comprised of SiNx, interpreted as an etch stop layer) (Kim, Figs. 7, 8A-8C, ¶0052, ¶0057, ¶0102) between the first portion of the first buffer layer (116) and the second buffer layer (122) and between the second portion of the first buffer layer (116) and the active pattern (104).
Regarding claim 7, Kim in view of Lin discloses the display device as claimed in claim 6. Further, Kim discloses the display device, wherein the etch-stop layer (118) (Kim, Figs. 7, 8A-8C, ¶0057) includes silicon nitride.
Regarding claim 9, Kim in view of Lin discloses the display device as claimed in claim 1. Further, Kim discloses the display device, further comprising a driving voltage line (e.g., 162) (Kim, Figs. 5A-5B, 7, 8A-8C, ¶0037, ¶0064, ¶0082) on the gate electrode, the driving voltage line (162, the potential supply line is connected to the light emitting element 130, which is connected to the source electrode 106 of driving transistor DT, which is electrically connected to the metal 178; the potential supply line 162b is formed in the same plane as the pixel electrode 142 and on the gate 102) transmitting a driving voltage to the organic light emitting diode (130), and the metal layer (178) being connected (through the source electrode 106 of driving transistor DT and the light emitting element 130) to the driving voltage line (162b).
Regarding claim 10, Kim in view of Lin discloses the display device as claimed in claim 1. Further, Kim discloses the display device, wherein: the active pattern (104) (Kim, Figs. 7, 8A-8C, ¶0056, ¶0059) 
Regarding claim 11, Kim in view of Lin discloses the display device as claimed in claim 1. Further, Kim discloses the display device, wherein the metal layer (178) is connected (the metal layer 178 and the gate electrode 102 form a storage capacitor Cst2) (Kim, Figs. 5A-5B, 7, 8A-8C, ¶0064, ¶0065) to the gate electrode (102).
Regarding claim 23, Kim in view of Lin discloses the display device as claimed in claim 1. Further, Kim discloses the display device, wherein the second portion of the first buffer layer (116) (Kim, Figs. 7, 8A-8C, ¶0096) directly contacts the upper surface of the metal layer (178).
Regarding claim 24, Kim in view of Lin discloses the display device as claimed in claim 23. Further, Kim does not specifically disclose the display device, wherein the top surface of the second portion protrudes upward so as to pass a plane defined by a bottom surface of the second buffer layer. However, Lin teaches forming a first buffer layer (32) (Lin, Figs. 3i, 4, 5c, Col. 5, lines 61-67; Col. 6, lines 1-67; Col. 7, lines 1-52) including a second portion overlapping the metal layer (31), wherein the top surface of the second portion of the first buffer layer (32) protrudes upward so as to pass a plane defined by a bottom surface of the second buffer layer (33).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Kim/Lin by forming the planarized buffer layer including a first buffer layer with the second portion on the metal layer and a second buffer layer as taught by Lin to have the buffer layer, wherein the top surface of the second portion protrudes upward so as to pass a plane defined by a bottom surface of the second buffer layer in order to provide improved thin film transistor having a reduced off-state leakage current and enhanced driving force (Lin, Col. 1, lines 10-13, lines 40-55; Col. 5, lines 50-67; Col. 7, lines 7-14; lines 44-52).
Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0189723 to Kim in view of Lin (US Patent No. 6,555,424) as applied to claim 1, and further in view of Zhang et al. (US 2019/0243497, hereinafter Zhang).
Regarding claims 2-3, and 12, Kim in view of Lin discloses the display device as claimed in claim 1. Further, Kim does not specifically disclose that a thickness of the metal layer is greater than or equal to a thickness of the gate electrode (as claimed in claim 2); wherein a material of the metal layer is a same as a material of the gate electrode (as claimed in claim 3); wherein a thickness of the metal layer is greater than or equal to 2500 Å (as claimed in claim 12). However, Zhang teaches an array substrate (Zhang, Fig. 2, ¶0005, ¶0023, ¶0030) having a display function and smaller thickness, wherein the array substrate comprises an Oxide TFT having a low leakage current to have a good display effect, the metal layer (light shield layer 11) (Zhang, Fig. 2, ¶0025-¶0026, ¶0030) and the gate electrode of the Oxide TFT are comprised a metal material having the light shielding requirement and the conductivity requirement including Al, Mo, AlNd, MoNb or combination thereof and a controlled thickness in a range of 3,000 to 5,000  Å to have better effect. The claimed range (greater than 2500 Å) of a thickness of the metal layer overlaps the range (between 3,000 Å and 5,000 Å) of Zhang.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display of Kim/Lin by forming the metal layer and the gate electrode comprised of a metal material having the light shielding requirement and the conductivity requirement, and a controlled thickness as taught by Zhang to have a thickness of the metal layer that is equal to a thickness of the gate electrode (as claimed in claim 2); wherein a material of the metal layer is a same as a material of the gate electrode (as claimed in claim 3); wherein a thickness of the metal layer is greater than 2500 Å (as claimed in claim 12) in order to provide improved display device having a display function and smaller thickness, and a low leakage current to have a good display effect (Zhang, ¶0005, ¶0023, ¶0030).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0189723 to Kim in view of Lin (US Patent No. 6,555,424) as applied to claim 6, and further in view of Okazaki et al. (US 2019/0221674, hereinafter Okazaki).
Regarding claim 8, Kim in view of Lin discloses the display device as claimed in claim 6. Further, Kim does not specifically disclose that an upper surface of the etch-stop layer on the second portion of 
However, Okazaki teaches a display device (Okazaki, Fig. 10A, ¶0007-¶0009, ¶0088-¶0107, ¶0177-¶0225) comprising a transistor including an oxide semiconductor (106b) (Okazaki, Fig. 10A, ¶0007, ¶0107) and a conductor (102) (Okazaki, Fig. 10A, ¶0089, ¶0104, ¶0184-¶0186) to control the threshold voltage of the transistor, wherein the conductor (102) has heat resistance and oxidation resistance and comprises a region containing a silicon and oxygen on a surface of the conductor (102) with a thickness between 0.2 nm and 20 nm that functions as a barrier to prevent oxidation of the conductor; a first buffer layer (105) (Okazaki, Fig. 10A, ¶0188, ¶0192) including a first portion not overlapping an upper surface of the conductor (102) and a second portion overlapping the upper surface of the conductor (102), the second portion protruding upward from the first portion, and a second buffer layer (104) on the first portion of the first buffer layer (105) (Okazaki, Fig. 10A, ¶0192), and an etch-stop layer (103, e.g., comprised of silicon nitride) (Okazaki, Fig. 10A, ¶0189-¶0190) between the first portion of the first buffer layer (105) and the second buffer layer (104) and between the second portion of the first buffer layer (105) and the active pattern (106b), wherein an upper surface of the etch-stop layer (103) (Okazaki, Fig. 10A, ¶0235-¶0237) on the second portion of the first buffer layer (105) and an upper surface of the second buffer layer (104) formed on the first portion of the first buffer layer (105) are at a substantially a same level over the substrate (100).
The conductor (102) comprises a region containing a silicon and oxygen on a surface of the conductor (102) to prevent oxidation of the conductor, and thus, a person of ordinary skill in the art would recognize that by changing a thickness of the region containing a silicon and oxygen on a surface of the conductor (102), a level of the etch-stop layer (103) over the substrate would be controlled, and by adjusting a thickness of the conductor comprising a region containing a silicon and oxygen on a surface of the conductor, an upper surface of the etch-stop layer on the second portion of the first buffer layer and an upper surface of the second buffer layer on the first portion of the first buffer layer would be at a same level over the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display of Kim/Lin by forming the metal layer as the conductor of Okazaki .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-12, and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891